— Appeal from a judgment of the County Court of Warren County (Hall, Jr., J.), rendered January 2, 2008, convicting defendant upon his plea of guilty of the crime of criminal mischief in the fourth degree.
Defendant was permitted to withdraw a previously entered guilty plea and a new plea agreement was reached under which he was to plead guilty to criminal mischief in the fourth degree and be sentenced to one year in jail. Defendant pleaded guilty to this crime and waived his right to appeal. He was thereafter sentenced in accordance with the new plea agreement. He now appeals.
Appellate counsel seeks to be relieved of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and *749counsel’s brief, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and counsel’s application to be relieved of assignment granted.